Case: 09-20429 Document: 00511279615 Page: 1 Date Filed: 10/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 29, 2010
                                     No. 09-20429
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MICHAEL LANE,

                                                   Plaintiff-Appellant

v.

JOHN DOE, Captain; JOHN DOE, Sergeant; JOSEPH G. HEJL, III, Jailer;
JAIR SANTANA, Jailer,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:06-CV-3739


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Michael Lane, Texas prisoner # 1238595, appeals the district court’s
summary judgment dismissal of his 42 U.S.C. § 1983 complaint, asserting claims
of excessive force, denial of adequate medical care, and retaliation, for failure to
exhaust administrative remedies, pursuant to 42 U.S.C. § 1997e(a). Lane’s
motion for an extension of time to file a reply brief is GRANTED. His motions




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
      Case: 09-20429 Document: 00511279615 Page: 2 Date Filed: 10/29/2010

                                  No. 09-20429

to strike the appellee’s brief and to order the unserved defendants to file a brief
are DENIED.
       We review the district court’s grant of summary judgment de novo. Cousin
v. Small, 325 F.3d 627, 637 (5th Cir. 2003). Lane was required under § 1997e(a)
to exhaust administrative remedies before filing suit. See § 1997e(a); Jones v.
Bock, 549 U.S. 199, 202 (2007); Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir.
2004). Proper exhaustion is required, meaning that the prisoner must not only
pursue all available avenues of relief; he must also comply with all
administrative deadlines and procedural rules. Woodford v. Ngo, 548 U.S. 81,
89-95 (2006). Because exhaustion is an affirmative defense, Jair Santana, the
party moving for summary judgment, had the burden to demonstrate that Lane
failed to exhaust available administrative remedies and was required to
establish “beyond peradventure all of the essential elements of the defense of
exhaustion to warrant summary judgment” in his favor. Dillon v. Rogers, 596
F.3d 260, 266 (5th Cir. 2010).
       Viewing the evidence in the light most favorable to Lane, the summary
judgment evidence reveals no genuine issue of material fact on the issue whether
Lane failed to complete the required steps of the Harris County Jail grievance
procedure with respect to his November 30, 2004, grievance, which alleged
excessive force by Joseph G. Hejl III. Lane’s grievance raised no allegations
involving Santana, Sergeant John Doe, or Captain John Doe and did not allege
delayed medical care or retaliation.      Because Lane failed to complete the
administrative review process, the district court did not err in dismissing Lane’s
complaint for failure to exhaust administrative remedies. See Ngo, 548 U.S. at
93.   We find no error in the decision to award summary judgment to the
unserved defendants. See NL Indus., Inc. v. GHR Energy Corp., 940 F.2d 957,
965 (5th Cir. 1991).
       AFFIRMED.



                                        2